720 N.W.2d 574 (2006)
Reginald HARRIS, Personal Representative of the Estate of Florence Williams, Plaintiff-Appellee,
v.
Louis N. HALLAL, M.D., Defendant-Appellant, and
St. Mary Mercy Hospital, a/k/a Trinity Health-Michigan, Defendant.
Docket No. 130870. COA No. 265432.
Supreme Court of Michigan.
September 8, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with prejudice and without costs.